Citation Nr: 0218038	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  00-07 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from May 
1968 to May 1970.

This matter comes before the Board of Veterans; Appeals 
(Board) on appeal from a January 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  By way of the referenced 
decision, the RO granted the veteran's claim seeking 
entitlement to service connection for post traumatic 
stress disorder (PTSD), and an initial rating of 10 
percent was assigned for such disability.  The veteran has 
perfected a timely appeal with respect to the initial 
assignment of 10 percent for his PTSD.

In his VA Form 9 substantive appeal, dated in February 
2000, the veteran requested a personal hearing at the RO 
before a Member of the Board.  In subsequent 
correspondence dated in January 2001, the veteran 
indicated that he no longer desires a Board hearing.

Inasmuch as the veteran has been awarded an initial rating 
of 70 percent for his service-connected PTSD by way of the 
present decision, the Board observes that the record 
reasonably raises the issue of entitlement to a total 
disability rating based on individual unemployability 
(TDIU) rating.  See generally Douglas v. Derwinski, 1 Vet. 
App. 435, 438-39 (1992) (the Board is required to consider 
all the issues that have been reasonably raised by the 
record.)  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

For the period from August 2, 1999, the evidence is in 
relative equipoise as to whether the veteran's clinical 
signs and manifestations of PTSD have resulted in no more 
than occupational and social impairment, with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting), and; inability to establish and 
maintain effective relationships.

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 70 percent rating for post-traumatic 
stress disorder, effective from August 3, 1999, are 
met.38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that with particular respect to his 
claim seeking a higher initial rating for PTSD, the 
veteran has received the degree of notice which is 
contemplated by law.  The RO specifically provided the 
veteran with a copy of the January 1999 appealed rating 
action in this case, in addition to a January 2000 
statement of the case and a January 2001 supplemental 
statement of the case.  These documents notified the 
veteran of the evidence needed to substantiate a claim in 
excess of his currently assigned 10 percent rating.  By 
way of the aforementioned documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA 
on his behalf.  In this manner, VA more narrowly assessed 
and articulated for the veteran his obligation to provide 
any outstanding evidence, if existent, necessary for 
purposes of adequately satisfying the regulatory 
requirements for a higher initial PTSD disability 
evaluation.  More recently, in August 2002, VA sent the 
veteran a letter that provided him with a more detailed 
account of the recent enactment of the VCAA.  Within the 
same letter, VA again notified the veteran regarding that 
evidence which was necessary for purposes of obtaining a 
higher initial PTSD disability evaluation.  In response to 
VA's August 2002 letter, the veteran indicated that he had 
no additional evidence to submit in regards to his pending 
claim.  The Board finds therefore, that VA has adequately 
fulfilled its obligation to inform the veteran of evidence 
not previously provided to VA, but necessary for purposes 
of appropriately assigning an initial disability 
evaluation to his service-connected PTSD.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
to substantiate a disability rating in excess of his 
current rating evaluation.  First, the RO made reasonable 
efforts to develop the record in that the veteran's 
service medical records were obtained and associated with 
the claims folder.  In December 1998 and again in October 
2002, the veteran was provided with relevant VA 
examinations.  Copies of the examination reports are of 
record.  Finally, in April 2000 the veteran provided 
personal testimony at the RO.  

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, 
and adjudication of this appeal without remand to the RO 
for additional consideration under the new law poses no 
risk of prejudice to the veteran.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the 
veteran's appeal is ready for appellate review.

II.  Factual Background.

In October 1998, the veteran filed a claim seeking 
entitlement to service connection for post-traumatic 
stress disorder.

In December 1998, the veteran underwent a VA psychiatric 
examination.  At the time of his examination, the veteran 
reported experiencing frequent nightmares due to incidents 
which occurred in Vietnam.  The veteran expressed that the 
overall experience of Vietnam was an extremely negative 
one which made his adjustment to civilian life in the 
mainland poor upon return.  The veteran reported feeling 
severely depressed, but he denied actual self-harm or 
suicidal activity.  The veteran additionally reported 
experiencing extremely poor sleep, a bad temper, 
restlessness, rage attacks, flashbacks, easy startle 
response, poor concentration, feelings of detachments, and 
decreased interest in significant activities.  According 
to the veteran, he used to drink heavily, however, at the 
time of his examination, he denied being an alcoholic.  
The veteran indicated that he divorced his first wife, 
however he was presently married and had three children.  
In regards to occupation, the veteran indicated that he 
had had many jobs, but he was currently working as a 
mechanic for the past seven years (the longest job ever 
held by the veteran.)  A mental status examination of the 
veteran revealed that the veteran's memory difficult was 
less than what he characterized it to be.  The veteran's 
speech was fluent, logical, goal-oriented, and coherent.  
There was no formal thought disorder, or psychosis.  The 
veteran's mood was mildly anxious.  The veteran's affect 
was somewhat constricted.  The veteran had no suicidal 
thoughts or plans.  The veteran was described as 
intelligent, and his insight and judgment were described 
as fair.  Diagnosis was PTSD and alcohol abuse.  The 
veteran was assigned a global assessment of functioning 
(GAF) score of 65.

In March 1999, the veteran submitted a written statement 
reiterating the symptomatology associated with his PTSD.

In October 1999, Dr. C., Board Certified in Psychiatry, 
submitted a written statement on behalf of the veteran.  
Dr. C. indicated that the veteran had been referred to him 
for treatment on August 2, 1999.  According to Dr. C. the 
veteran relayed his history of 'fits of rage.'  The 
veteran also indicated that he often becomes angry with 
his children and although his wife is long suffering, she 
is staying with him.  In Dr. C.'s opinion, the veteran was 
openly suffering from PTSD, and had been embarrassed about 
his symptoms for many, many years.  Dr. C. indicated that 
in his opinion, the veteran's current 10 percent 
disability evaluation was "much too low."  Dr. C. assigned 
the veteran a GAF score of 50.

In November 1999, the veteran's wife submitted a written 
statement wherein she advised that she and the veteran had 
been married for 26 years.  According to the veteran's 
wife, the veteran has had outbursts of anger.  
Additionally, she is careful not to touch the veteran when 
he is sleeping or he jumps and screams.  Both the 
veteran's wife and the children are careful regarding the 
noise that they make around the veteran.

In November 1999, the veteran's VA counselor reiterated 
the veteran's erratic work history and his alcohol abuse.  
The counselor noted that the veteran's stress of combat 
and fears associated with constant attacks had left the 
veteran very disabled and mentally incapable of normal 
functioning.  The veteran's symptoms included rages, and 
inability to relate to superiors, and workplace stress.  
The counselor noted that the veteran was constantly 
struggling to control his anger, and drinking was one of 
the mechanisms he used to control his feelings.  Socially, 
the veteran preferred to mingle only with other Vietnam 
veterans.  Diagnosis was chronic severe PTSD.  The veteran 
was assigned a GAF score of 52.

In April 2000, the veteran testified at an RO hearing.  
The veteran testified that the sleep disturbance related 
to his PTSD resulted in lateness on the job.  The veteran 
indicated that he was irritable and unable to function 
properly on the job.  The veteran also advised that he 
preferred to work alone, and he indicated that he had had 
confrontations with co-workers for these reasons.  
Moreover, this had caused him to lose some jobs.  When 
asked to describe his home life the veteran indicated that 
it was disruptive.  The veteran also advised that the idea 
of committing suicide had entered his mid a couple of 
times many years ago.  Finally, with respect to his most 
current job, the veteran indicated that he had been an 
auto mechanic, but his job responsibilities were recently 
changed.  The veteran also advised that he missed a lot of 
time from work because of his PTSD.

In October 2002, Dr. C. submitted additional 
correspondence on behalf of the veteran.  Dr. C. indicated 
that re-evaluating the veteran in October 2002 there had 
been no improvement in his functioning.  The veteran 
continued to experience frequent panic attacks (2-3 times 
a week).  Dr. C. also advised that the veteran could not 
work in any crowded areas, and he could only work 3 days a 
week.  Dr. C. urged that the veteran be considered for at 
least a 70 percent disability rating as he 'had been 
severely impaired for many many years.'

In October 2002, the veteran underwent a second VA 
psychiatric examination.  The examination included a 
review of the veteran's claims folder, to include his 
previous December 1998 VA examination and reports by the 
veteran's outpatient psychiatrist and psychotherapist 
dated 1999 and 2000.  At his examination in October 2002, 
the veteran described himself as a moderate drinker.  The 
veteran indicated that he experienced chronic insomnia and 
increasing distancing from his wife and children.  The 
veteran reported only marginal contact with others outside 
his family, or other combat veterans.  The veteran 
described panic attacks as often as three times a week.  
The veteran reported a frequently depressed mood, and 
although he was not presently suicidal, he had been in the 
past.  The veteran reported an exaggerated startle 
reaction, somewhat less severe than when he returned from 
Vietnam.  According to the veteran, he is often afraid to 
go to sleep because he is worried about possible attacks 
on his house.  In regards to work, the veteran again 
advised that he has worked for the Nassau County Police 
Department for the last eight or nine years, first as 
mechanic, and now doing clerical and accident reporting 
work.  The veteran indicated that when he worked as a 
mechanic, he was constantly on edge, frequently disturbed 
by loud noises, and often in conflict with younger workers 
who made fun of his military service.  The veteran 
currently worked a 36 hour work week split into three 
days, but he reported taking 25 to 40 days off over the 
last year usually as the result of depressed mood, 
insomnia or fatigue.  The veteran indicated that he has 
been able to hold his current job only because one of his 
bosses is a Vietnam veteran and because he works alone.  
The veteran indicated that his relationship with his 
children is conflicted.  The veteran was concerned 
regarding the effect of his anger on his children.  A 
mental status examination revealed the veteran was neatly 
dressed, appropriately groomed, alert, and oriented.  The 
examiner noted that unlike the previous VA examiner, he 
did not observe any histrionic quality to the veteran's 
displays of emotion.  The examiner indicated that the 
veteran's thinking was logical, goal oriented, and without 
evidence of formal thought disorder.  The veteran denied 
hallucinations and delusions, but he reported disorienting 
flashbacks and intrusive memories of Vietnam.  The 
veteran's long-term recall was grossly intact.  The 
veteran's short-term recall and concentration, however, 
were mildly impaired.  The veteran's mood was highly 
dysphoric and irritable, with predominately negative but 
mood congruent effect.  The veteran denied any current 
suicidal or homicidal ideation.  Diagnosis was chronic 
PTSD and alcohol abuse in partial remission.  According to 
the examiner, the veteran's PTSD was assessed with a 
current GAF score 42, which reflected the veteran's recent 
physically violent toward his son, as well as chronic 
insomnia, panic attacks three times a week, significant 
loss of work because of symptoms, and lack of interest in 
significant activities.  It was noted that in the past 
year, the veteran's GAF score was in the range of 45 to 
50.

III.  Analysis.

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has 
a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).

VA regulations require that disability evaluations be 
based upon the most complete evaluation of the condition 
that can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as 
to reflect all elements of the disability.  Medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).

Moreover, pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify 
the disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2001).  
Therefore, when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2001).

In the present case, the veteran filed his original claim 
seeking entitlement for service connection for PTSD in 
April 1999, after the regulatory criteria under the rating 
schedule for evaluating mental disorder were amended, 
effective from November 7, 1996.  Thus, only the amended 
regulations are for application in this case.  Cf. Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

In addition, as the veteran has appealed from an initial 
rating award, there is an "original claim" as contemplated 
by Fenderson v. West, 12 Vet. App. 119, 125-126 (1999) (at 
the time of an initial rating, separate or "staged" rating 
may be assigned for separate periods of time based on the 
facts found).  Thus, the Board will consider whether a 
higher initial compensable rating for PTSD was warranted 
for any period of time during the pendency of his claim.  
Id. 

Under the amended criteria of diagnostic code 9411, 
effective November 7, 1996, a 
30 percent evaluation is assigned for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to symptoms such as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, direction, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting), and; inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned where the evidence shows 
total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.

Based on a close review of the above applicable rating 
criteria as applied to the medical and lay evidence in 
this case, the Board determines that a reasonable doubt 
currently exists pertaining to the veteran's current level 
of disability due to his service-connected PTSD.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ("[a] 
reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the 
claim").

The earliest evidence of record (December 1998 VA 
examination) indicates the veteran's clinical signs and 
manifestations of PTSD were no more than mild to moderate 
as reflected by the assignment of a GAF score of 65.  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, 
Third & Fourth Editions (DSM-IV), for rating purposes.  
Thereafter, the evidentiary record reflects that the 
veteran's GAF score began to steadily decrease as early as 
October 1999, during which the veteran was assigned a GAF 
score of 50.  In November 1999, he was assigned a GAF 
score of 52.  More recently, the veteran's October 2002 
examiner assigned the veteran a GAF score of 42, 
indicating that the symptomatology associated with the 
veteran's psychiatric disability is productive of serious 
social and occupational impairment.  (emphasis added.)  
Moreover, the VA examiner in October 2002 noted that in 
the past year, the veteran's GAF score has been in the 
serious range of 45 to 50; and that the veteran's panic 
attacks had increased in frequency to as often as three 
times a week.  In a November 1999, statement the veteran's 
VA counselor noted that the veteran's stress and combat 
fears associated with constant attacks had left the 
veteran very disabled and mentally incapable of normal 
functioning.  In October 2002, Dr. C. urged that the 
veteran be considered for at least a 70 percent disability 
rating as the veteran "had been severely impaired for many 
many years."

The Board observes that on the basis of the veteran's 
assigned GAF scores in addition to the medical data of 
record, dating from December 1998 to October 2002, the 
symptomatology associated with the veteran's service-
connected PTSD more nearly approximates the criteria for a 
70 percent rating under Diagnostic 9411, during the period 
from August 2, 1999.  See 38 C.F.R. § 4.7.  On the other 
hand, other medical findings of record indicate that the 
veteran has never exhibited any evidence of a thought 
process disorder.  The veteran's October 2002 examiner 
indicated that the veteran's thinking was logical, and 
goal oriented.  The record does not indicate that the 
veteran has ever neglected his personal appearance and 
hygiene.  While the veteran indicated that in the past he 
has had thoughts of suicide, at the time of his most 
recent examination the veteran denied any current suicidal 
or homicidal ideation.  The veteran also denied 
hallucinations and delusions, but reported disorienting 
flashbacks and intrusive memories of Vietnam.  The 
veteran's long-term recall was grossly intact, however, 
his short-term recall and concentration were mildly 
impaired.  Finally, in regards to social relationships, 
the evidence indicates that while the veteran has 
experienced difficulty maintaining relationships and 
prefers isolation, he has maintained his marriage and a 
relationship with his children.  

Therefore, given the above medical findings, which are 
both favorable and unfavorable regarding the disability 
picture for the veteran's PTSD, the Board determines that 
38 C.F.R. § 4.3 is for application in this case.  Under 
38 C.F.R. § 4.3, when a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the veteran.  In resolving all reasonable doubt 
in favor of the veteran, the Board determines that the 
disability picture associated with the veteran's PTSD more 
nearly approximates the criteria for a 70 percent 
evaluation under Diagnostic Code 9411, for the period from 
August 2, 1999.  Accordingly, an initial rating in excess 
of 70 for PTSD is warranted.  

Despite the Board's finding that there is evidence on file 
showing the presence of increased symptomatology 
associated with the veteran's PTSD, the Board has 
nevertheless determined that there is a lack of evidence 
regarding an exceptional or unusual disability picture 
with related factors such as marked interference with 
employment or frequent periods of hospitalization, so as 
to warrant referral of the case to appropriate VA 
officials for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  In this regard, the Board observes that 
there is no evidence of record which indicates that the 
veteran's PTSD has ever required him to undergo 
hospitalization.  The Board has considered both the 
veteran's and his physician's indications that the 
veteran's PTSD symptoms have resulted in increased 
difficulty at the work place and have likewise increased 
his time away from work, however, there is no documented 
evidence in the record from the veteran's employer that 
such leave has been deemed to be excessive or resulted in 
marked interference with the continuance of his 
employment.  Moreover, the veteran's employer has 
reassigned him to a new position which is more 
accommodating to his need to work alone.  Thus, based on 
the record, the Board finds that the currently assigned 70 
percent schedular rating, for the period from August 2, 
1999, has already adequately addressed, as far as can 
practicably be determined, the average impairment of 
earning capacity due to the veteran's service-connected 
PTSD.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for an initial rating in excess of 70 
percent for PTSD, for the relevant time period.

Since this issue also deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  As shown above, the Board has 
determined that a 70 rating evaluation for the veteran's 
PTSD reflects the highest degree of impairment shown since 
August 2, 1999, following the grant of service connection 
for this disability.  As such, a 70 percent rating should 
be effective since that time.

ORDER

Subject to the regulations governing the payment of 
monetary awards, a 70 percent rating for PTSD, effective 
from August 2, 1999, is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

